DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Preliminary Amendment filed on April 9, 2021, claims 1-9 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circuit operating to generate measures and records” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: The term “This application is the National Stage of PCT/JP2018/039096 filed on October 19, 2018, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  In addition, the terms “hand width detection section 61” (in [0070], [0071], [0074], [0075], [0077], [0081], [0082], [0085] and [0103]), “assignment setting section 62” (in [0070], [0084], [0086], [0088], [0090], [0091], [0095], [0098], [0100]-[0107] and [0109]) and “finger detection section 63” (in [0070], [0095]-[0099] and [0108]-[0110]) should be respectively recited as --hand width detection section 51--, --assignment setting section 52-- and --finger detection section 53--, so as to overcome the typographic errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the “circuit operating to generate measures and records” (as per claims 5, 8 and 9) has not been clearly set forth.  In other word, the antecedent basis for the aforementioned structure is lacking.  Moreover, it is not understood as to what the plurality of first patterns are being referred to.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the controller apparatus worn on a user’s hand (as per claims 1-7), or the control method of a controller apparatus worn on a user’s hand (as per claim 8), or the non-transitory, computer readable storage medium containing a program, which when executed by a computer connected to a controller apparatus worn on a user’s hand (as per claim 9) as a whole, specifically, a controller body; a first sensor disposed at a position on the controller body where a plurality of fingers of the user come into contact with the controller body when the user grips the controller body and configured to detect spatial positional displacement between the plurality of respective fingers of the user and itself; and a plurality of second sensors disposed in an area on the controller body where the plurality of fingers of the user come into contact with the controller body when the user grips the controller body, the area being different from an area where the first sensor is disposed, and configured to detect spatial positional displacement between the plurality of respective fingers of the user and itself, wherein the first sensor has a higher sensitivity setting than the second sensors (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zalewski (US Pub. No. 2008/0261693 A1) discloses the determination of controller three-dimensional location using image analysis and ultrasonic communication.
Daniel (US Pub. No. 2011/0134034 A1) teaches the input device and method, and character input method.
Provancher et al (US Pub. No. 2015/0035658 A1) discloses the skin stretch feedback devices, systems, and methods.
Yamano et al (US Pub. No. 2018/0203509 A1) teaches the information processing device, method, and computer program.
Okumura et al (US Pub. No. 2019/0025916 A1) discloses the control apparatus.
Yamano et al (US Pub. No. 2019/0308097 A1) teaches the operating device and control system.
Okumura et al (US Pat. No. 10,534,432 B2) discloses the control apparatus.

Nakagawa (US Pat. No. 10,963,054 B2) discloses the information processing system, vibration control method and program.
Ishikawa et al (US Pub. No. 2021/0379486 A1) teaches the information processing system, controller apparatus, information processing apparatus, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/JOE H CHENG/
Primary Examiner
Art Unit 2626